—In a claim to recover damages for malicious prosecution, the claimant appeals from an order of the Court of Claims (Read, J.), dated June 22, 2000, which denied his motion to vacate an order of the same court (Blinder, J.), dated August 17, 1995, dismissing the claim.
Ordered that the order is affirmed, with costs.
*189The Court of Claims providently exercised its discretion in denying the claimant’s motion to vacate the dismissal of his claim (see, 22 NYCRR 206.15; CPLR 5015 [a]; Court of Claims Act § 19). The claimant failed to offer a reasonable excuse for the delay in moving to vacate the default (see, Seven Acre Wood St. Assocs. v Wood, 286 AD2d 432; Piacentini v Mineola Union Free School Dist., 267 AD2d 290; City of Albany Indus. Dev. Agency v Garg, 250 AD2d 991; Yepez v Damico, 239 AD2d 412). Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.